869 F.2d 1488
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronnie Lee ALSTON, Plaintiff-Appellant,v.L.E. DuBOIS, Warden;  F.P. Sam Samples;  D.S. Willingham,D.H.O.;  Gary S. McCune, S.E. Director;  James A.Finney, Central Office Director, et al.,Defendants-Appellees.
No. 88-5263.
United States Court of Appeals, Sixth Circuit.
Feb. 10, 1989.

Before ENGEL, Chief Judge, KRUPANSKY and BOGGS, Circuit Judges.

ORDER

1
Ronnie Lee Alston appeals the order of the district court dismissing his action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking 40 million dollars in damages as well as declaratory and injunctive relief, plaintiff brought suit alleging that numerous federal prison employees willfully and intentionally attempted to impede his access to the courts and administrative remedies by issuing false or fraudulent incident reports against him.


3
The district court dismissed the action because plaintiff made vague and conclusory allegations unsupported by facts.  Upon review, we find no error.


4
Accordingly, for the reasons set forth in the magistrate's report and recommendation dated December 2, 1987, as adopted by the district court in its order dated January 29, 1988, the order of the district court is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's motion for temporary restraining order or preliminary injunction is also hereby denied.